Citation Nr: 0928308	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, in part, denied service 
connection for a back disability. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the St. 
Petersburg RO in February 2005.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

In May 2005, the Board remanded this case to the VA Appeals 
Management Center (AMC) so that additional evidentiary and 
procedural development, to include a physical examination and 
medical opinion could be accomplished.  Two VA examinations 
were conducted in May 2006.  The AMC issued a supplemental 
statement of the case (SSOC) in August 2007 which continued 
to deny the Veteran's claim.  The case was subsequently 
returned to the Board.  The claim was denied in a December 
2007 Board decision.  

The Veteran appealed to The United States Court of Appeals 
for Veterans Claims (the Court).  In April 2009, the 
Veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In the 
Joint Motion, the parties indicated that a remand was 
necessary because the "Board . . . based its decision on a 
VA examination that was inadequate for rating purposes."  
See the January 2009 Joint Motion at page 2.  

In a May 2009 order, the Court vacated the Board's December 
2007 decision and remanded the matter for readjudication in 
light of the Joint Motion. 
 
The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action on his part is required.


Issues not on appeal

In the above-mentioned December 2007 decision, the Board also 
denied the Veteran's claims of entitlement to service 
connection for a knee condition and a disease manifested by 
peripheral neuropathy of the arms and legs.  Based on the 
request of the parties in the April 2009 Joint Motion, these 
issues were dismissed by the Court and are no longer in 
appellate status.


REMAND

In the May 2005 remand, the Board requested that VBA arrange 
for an examination of the Veteran to determine the etiology 
of his claimed back disability.  
The examiner was to express an opinion as to whether the 
Veteran's back disability is related to any incident of 
service.  An orthopedic examination and a neurologic 
examination were conducted in May 2006. 

In the April 2009 Joint Motion, the parties stated that the 
May 2006 VA orthopedic and neurologic examinations relied 
upon by the Board in its December 2007 denial of the 
Veteran's claim were inadequate for rating purposes.  
Specifically, the parties stated that the VA orthopedic 
examiner and the neurology examiner acknowledged that the 
Veteran reported falling in service but disregarded the lay 
evidence of back symptomatology continuing since service.  
The parties also noted that the May 2006 VA orthopedic 
examiner did not discuss a 1999 MRI report showing wedging 
deformities of the Veteran's vertebrae that were indicative 
of an old compression fracture.  Accordingly, the Board was 
instructed to "ensure that an adequate examination is 
conducted in compliance with the duty to assist." 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA)  for the following action:

1.  VBA should arrange for a physician 
with appropriate experience to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether it is as likely as not that the 
Veteran's diagnosed back disability is 
related to his military service.  The 
reviewing physician should specifically 
comment on the April 1999 cervical spine 
MRI report and the Veteran's complaints of 
pain existing since service.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for a back disability.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



